Citation Nr: 0502218	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.  He served in Korea and was the recipient, of among 
others, the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that granted service connection for 
PTSD and assigned a 30 percent disability evaluation.  The 
veteran filed a notice of disagreement in February 2003.  The 
RO issued a statement of the case in March 2003 and received 
the veteran's substantive appeal in April 2003.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.


FINDING OF FACT

The veteran's PTSD has resulted in occupational and social 
impairment with reduced reliability and productivity, but has 
not caused occupational and social impairment, with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411  (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection for PTSD in October 2002.  He identified 
private treatment records.  In an October 2002 letter 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing an injury or event in service, a 
current disability, and a relationship between his current 
disability and the injury or event in service.  In addition, 
the veteran was informed of the responsibility to identify, 
or to submit evidence directly to VA.  He was advised that 
the RO would obtain any VA records or other identified 
medical treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had requested identified treatment 
records from Dr. Norval Rasmussun and the Morgantown Vet 
Center.   

For the above reasons, the Board finds that the RO's notice 
in October 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The identified private treatment records were 
obtained by the RO.  Moreover, the veteran was afforded a VA 
examination in January 2003.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records are not of record.  His 
form DD-214 reflects that he had 10 months and 20 days of 
foreign service.  He received the Korean Service Medal with 1 
bronze star, the U.N. Service Medal, and the Combat Infantry 
Badge.  

The veteran filed his claim seeking service connection for 
PTSD in October 2002.  He identified treatment at the 
Morgantown Vet Center.  Records from the Morgantown Vet 
Center indicate that he was initially seen in September 2002.  
At that time, his affect was flat.  He was tearful when 
speaking about combat.  The initial assessment was chronic 
PTSD, moderate to severe, without suicidal ideation or 
homicidal ideation.  An October 2002 note indicated that the 
veteran continued to experience daily intrusive thoughts of 
combat in Korea.  His mood was depressed and he had a flat 
affect.  He reported 4-5 hours of sleep at night.  

An October 2002 post group note indicated that the veteran 
was working on his issues, including nightmares, controlling 
his anger, trying to get out of the house more often and 
increasing the amount of sleep at night.  He had "re-
living" experiences and increased levels of avoidance.  The 
examiner noted that he continued to exhibit moderate to 
extreme levels of PTSD symptoms intermittently.  He required 
extensive therapy with probable medication and continuous 
monitoring.  

The veteran was afforded a VA examination in January 2003.  
Therein, he stated that he served for 11 months with the 31st 
Infantry Regimen in Korea.  He reported several painful 
memories of tragic events in Korea where he witnessed the 
deaths of several soldiers.  Post-military, he worked as a 
mechanic for 35 years until retirement.  He spent his time, 
largely at home caring for his yard.  He was reluctant to be 
apart from his wife for fear of having another heart attack.  

Upon mental status examination, there was no evidence of a 
thought disorder or psychosis.  He denied any auditory or 
visual hallucinations or flashbacks.  He mood was moderately 
anxious.  The veteran stated that he slept 9 hours a night 
and was well rested.  He had nightmares, approximately, once 
per week.  The veteran's concentration was mildly impaired.  
The veteran avoided talking about combat or watching combat 
movies.  He had a few friends and talked to his neighbors 
while doing yard work.  He gave the impression, however, that 
he was distant.  The Axis I diagnosis was PTSD, mild.  His 
Axis IV stressors included painful memories, moderate social 
withdrawal, occasional nightmares, and moderate levels of 
anxiety.  A Global Assessment of Functioning score (GAF) of 
51 was assigned.  The examiner noted that the score 
represented moderate difficulty in social functioning and 
anxious mood.  



III.  Legal Criteria and Analysis

The veteran contends that an initial 50 percent disability 
evaluation is warranted for his service-connected PTSD.  

Disability evaluations are determined by comparing 
symptomatology with rating criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.
38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and those appeals 
involving a claimant's disagreement with a mere denial of a 
claim for an increased rating.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown., 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the issue on appeal involves consideration of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran has been assigned an initial 30 percent rating 
for PTSD since October 10, 2002, the effective date of the 
grant of service connection.  Although the rating has been 
assigned under Diagnostic Code 9411, pursuant to which PTSD 
is evaluated, the veteran's psychiatric disability is rated 
under a general rating formula, set forth at 38 C.F.R. 
§ 4.130.  

Under such formula, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

In this case, the evidence reflects that the veteran's PTSD 
results in daily intrusive thoughts, nightmares, anxiety, 
depression, grief, and some social isolation.  He has 
disturbances in mood, some impaired abstract thinking and 
difficulty maintaining effective social relationships.  The 
GAF score of 51 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The score, according to the VA examiner 
represented moderate difficulty in social functioning and 
anxious mood.  

The Board notes that the veteran's PTSD results in symptoms 
consistent with both the 30 and 50 percent rating criteria.  
However, in view of the recent GAF score and the assessment 
by the by his Veteran Center examiner in October 2002 that 
the veteran displayed intermittent moderate to extreme PTSD 
symptoms, the Board finds that the veteran's symptoms more 
nearly approximate the 50 percent rating criteria.  That is, 
he demonstrates occupational and social impairment with 
reduced reliability and productivity.  

In this case, the veteran has not sought an evaluation 
greater than 50 percent.  Nevertheless, the Board has 
considered whether the criteria for a 70 or 100 percent 
evaluation have been met.  The evidence, however, does not 
show that the veteran's PTSD symptoms result in occupational 
and social impairment with deficiencies in most areas or 
total occupational and social impairment.  As such, the 
criteria for an evaluation greater than the 50 percent, 
assigned herein, are not met.  

Finally, the Board has considered whether an evaluation 
greater than 50 percent is warranted on a extra-schedular 
basis pursuant to 38 C.F.R. § 3.32 1(b)(1) (cited to in the 
March 2003statement of the case)  However, in the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), frequent 
periods of hospitalization, or evidence that the disability 
otherwise has rendered impractical the application of the 
regular schedular standards, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

An initial 50 percent evaluation for PTSD is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits. 



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


